DETAILED ACTION
This Office Action is in response to the Amendment filed on 03/03/2022.
	Authorization for this Examiner’s Amendment was given by Ms. Allison Corder on 03/22/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				
Response to Amendment
	The Amendments filed on 03/03/2022 overcome the 101 rejections made in the Non-Final Action dated 12/07/2021.


				 EXAMINER’S AMENDMENTS
                		  Amend claims 1, 3-7 and 9-15 as follow:
Claim 1:
A method for authenticating an integrated circuit chip, the method including a message exchange protocol between a client and a server, and the method comprising the steps of:
producing soft data by the client, wherein the client comprises a physical 
unclonable function (PUF) architecture;
	

producing a response bitstring by the client to construct a client Helper Data bitstring;
transmitting by the client the client Helper Data bitstring to the server;
using by the server the soft data stored in the server database to construct a server  Helper Data bitstring;
correlating the client Helper Data bitstring and the  server Helper Data bitstring to obtain a correlated Helper Data bitstring;
 counting a number of ‘1’s in the correlated Helper Data bitstring by the server to determine a correlation coefficient value;
comparing the correlation coefficient value to a threshold number; and 
authenticating the client by the server when the correlation coefficient value meets or exceeds  the threshold number.

Claim 3: 
	The message exchange protocol according to claim 2, wherein the digitized measurements are one selected from  group of: a propagation delay, a voltage, and a current.

Claim 4:
	The message exchange protocol according to claim 1, wherein the server Helper Data bitstring generated by  the server and the client Helper Data bitstring generated by the client are correlated to determine a degree of matching that exists in a sequence of bits that deﬁne the server Helper Data bitstring and the client Helper Data bitstring.

Claim 5: 
	The message exchange protocol according to claim 1, wherein bits in the response bitstring produced by the client  are classified as either strong or weak.

Claim 6: (Cancelled). 

Claim 7:
The message exchange protocol according to claim  1, wherein the correlation coefficient value is used to mutually authenticate the client and the server.

Claim: 9 – 15 (Cancelled).

				ALLOWABLE SUBJECT MATTER
		 Claims 1-5 and 7-8 are allowed while claims 9-15 are cancelled.
	This communication warrants No Examiner’s Reason for Allowance, applicant’s reply makes evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 35 CFR 1.104(e).  Specifically, the substance of the applicant’s Amendments and/or Arguments submitted on 03/03/2022 are persuasive.  As such, the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHY ANH TRAN VU whose telephone number is (571)270-7317. The examiner can normally be reached Monday-Friday 7 am-1 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/PHY ANH T VU/Primary Examiner, Art Unit 2438